MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                         Oct 09 2015, 9:12 am
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
William R. Wilson, II                                    Gregory R. Zoeller
Carlisle, Indiana                                        Attorney General of Indiana

                                                         Lyubov Gore
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

William R. Wilson, II,                                   October 9, 2015
Appellant-Defendant,                                     Court of Appeals Cause No.
                                                         09A02-1501-CR-45
        v.                                               Appeal from the Cass Superior
                                                         Court
State of Indiana,                                        The Honorable Richard A.
Appellee-Plaintiff.                                      Maughmer, Judge
                                                         Trial Court Cause No.
                                                         09D02-1005-FA-3



Barnes, Judge.



Court of Appeals of Indiana | Memorandum Decision 09A02-1501-CR-45 | October 9, 2015   Page 1 of 4
                                             Case Summary
[1]   William Wilson, II, appeals the trial court’s denial of his motion for

      presentence good time credit. We affirm.


                                                     Issue
[2]   Wilson raises one issue, which we restate as whether the trial court properly

      denied his motion for presentence good time credit.


                                                     Facts
[3]   In May 2010, the State charged Wilson with two counts of Class A felony child

      molesting, Class A felony burglary, Class B felony criminal confinement, Class

      D felony strangulation, and Class D felony battery resulting in bodily injury.

      Pursuant to a plea agreement, Wilson pled guilty to Class A felony child

      molesting and Class B felony criminal confinement. The plea agreement

      provided that Wilson would “serve all time as a credit restricted felon.” App. p.

      5. The trial court sentenced Wilson in accordance with the plea agreement to

      forty years with thirty-six years executed and four years suspended to probation.

      Wilson was given 1,064 days of credit for presentence time spent in

      confinement.


[4]   In December 2014, Wilson filed a motion for presentence good time credit.

      Wilson alleged that he was entitled to 177 days of good time credit for the 1,064

      days that he spent incarcerated prior to sentencing. The trial court denied

      Wilson’s motion without a hearing. Wilson now appeals.


      Court of Appeals of Indiana | Memorandum Decision 09A02-1501-CR-45 | October 9, 2015   Page 2 of 4
                                                      Analysis
[5]   Wilson argues that the trial court erred by denying his motion for presentence

      good time credit. When reviewing a trial court’s decision denying a request for

      credit time, we review only for an abuse of discretion. Brattain v. State, 777

      N.E.2d 774, 776 (Ind. Ct. App. 2002). “An abuse of discretion occurs when the

      trial court’s decision is against the logic and effect of the facts and

      circumstances before it.” Id. According to Wilson, he is entitled 177 days of

      good time credit for his presentence confinement. The State responds that

      Wilson failed to show that he exhausted his administrative remedies. 1 We

      agree.


[6]   “Under the Indiana Penal Code, prisoners receive credit time that is applied to

      reduce their term of imprisonment.” Robinson v. State, 805 N.E.2d 783, 789

      (Ind. 2004). The time spent in confinement before sentencing applies toward a

      prisoner’s fixed term of imprisonment. Id. The amount of additional credit or

      good time credit is primarily determined by the prisoner’s credit time

      classification. Id. Wilson was classified as a credit restricted felon and was

      assigned to Credit Class IV. Ind. Code § 35-50-6-4(b). A person assigned to

      Credit Class IV earns one day of good time credit for every six days the person




      1
        The State also contends that Wilson’s argument is moot because a June 23, 2015 letter from the DOC
      indicates that Wilson was, in fact, given 177 days of presentence good time credit by the DOC. However,
      this letter was not presented to the trial court. “The appellate rules do not permit material to be included in a
      party’s appendix that was not presented to the trial court.” Bailey v. State Farm Mut. Auto. Ins. Co., 881 N.E.2d
      996, 999 (Ind. Ct. App. 2008). Consequently, we cannot consider the letter.

      Court of Appeals of Indiana | Memorandum Decision 09A02-1501-CR-45 | October 9, 2015                 Page 3 of 4
      is imprisoned for a crime or confined awaiting trial or sentencing. I.C. § 35-50-

      6-3. The trial court’s sentencing order did not specify Wilson’s good time

      credit. However, our supreme court has held that sentencing judgments that

      report only days spent in presentence confinement and fail to expressly

      designate credit time earned shall be understood by courts and by the DOC

      automatically to award good time credit according to the statutory requirements

      (typically Class I credit, but Class IV credit here). Robinson, 805 N.E.2d at 792.


[7]   Our supreme court, however, has also held that when an offender believes the

      DOC has “mistakenly failed to give an offender earned credit time, the offender

      must exhaust administrative remedies before seeking relief from a court.” Neff

      v. State, 888 N.E.2d 1249, 1252 (Ind. 2008). “[T]o present such a claim to a

      court, a petitioner must show what the relevant DOC administrative grievance

      procedures are, and that they have been exhausted at all levels.” Young v. State,

      888 N.E.2d 1253, 1254 (Ind. 2008). Here, Wilson has failed to demonstrate

      that he presented his argument through the relevant DOC administrative

      grievance process and that he exhausted his administrative remedies.

      Consequently, Wilson’s claim fails.


                                                Conclusion
[8]   The trial court properly denied Wilson’s request for credit time. We affirm.


[9]   Affirmed.


      Kirsch, J., and Najam, J., concur.


      Court of Appeals of Indiana | Memorandum Decision 09A02-1501-CR-45 | October 9, 2015   Page 4 of 4